Citation Nr: 1103680	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been established to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder (claimed as depression).

3.  Entitlement to service connection for an acquired psychiatric 
disorder manifested by depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and testified at a hearing held before a 
Decision Review Officer at the RO in January 2007.  He also 
appeared and testified at hearings held before members of the 
Board in August 2008 and August 2010.  A copy of the transcripts 
of the January 2007 and August 2008 hearings have been associated 
with the claims file.  However, a transcript of the August 2010 
hearing is not available due to the hearing tape being lost.  The 
Veteran was notified of this and has elected not to have another 
hearing.  See correspondence received by the Board on December 8, 
2010.

The issue of whether new and material evidence has been received 
to reopen the claim service connection for an acquired 
psychiatric disorder (claimed as depression) has been added to 
the issues as shown on the first page of this decision because 
there was a prior final decision on this claim in a November 1957 
rating decision.  Although the November 1957 rating decision 
denied service connection for a dissociative reaction, the Board 
finds that the current claim is based upon the same facts in 
service as the previous claim.  The claim cannot be revised upon 
the same factual basis without the submission of new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.104(a) (Rating 
actions are final and binding based on evidence on file at the 
time the veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority or as except provided by 38 C.F.R. §§ 3.105 
and 3.2600.).  The Board, therefore, has a legal duty to consider 
the requirement of whether new and material evidence has been 
submitted regardless of whether the RO failed to do so, as they 
did in this case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Furthermore, although the Veteran has now claimed service 
connection for depression, the Board must construe the claim 
liberally.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order) (it is the responsibility of the Board to consider 
alternate current conditions within the scope of the claim).  
Consequently, the Board finds that the issue should be 
characterized as one for service connection for a psychiatric 
disorder, and the issue is thus restated on the title page of 
this decision.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to 
establish that the Veteran currently has a chronic disability 
diagnosed as sinusitis.

2.  The RO denied service connection for an acquired psychiatric 
disorder diagnosed as dissociative reaction in a November 1957 
rating decision.  The Veteran did not appeal that decision, and 
it is final.

3.  Evidence submitted subsequent to November 1957 in support of 
his claim for service connection for an acquired psychiatric 
disorder is material.

4.  The Veteran is currently diagnosed to have a psychiatric 
disorder that is manifested by depression and the evidence is in 
equipoise as to whether it is related to his active military 
service.




CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The November 1957 RO rating decision that denied service 
connection for an acquired psychiatric disorder diagnosed as 
dissociative reaction is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

3.  New and material evidence has been received, and the 
Veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  A psychiatric disorder manifested by depression was incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  
Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
January 2004, prior to the initial AOJ decision on his claims.  
Additional notice was provided to the Veteran in March 2006 and 
November 2008.  The Board finds that the notices provided fully 
comply with VA's duty to notify as to content, but not as to 
timing.  However, the Board finds that any deficiency as to 
timing has been cured by appropriate notice and subsequent 
adjudication in June 2009.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be cured 
by affording the Veteran appropriate notice and subsequent 
adjudication).  Moreover, the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He was told it was his responsibility 
to support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the Veteran has submitted evidence in connection 
with his claims, which indicates his knowledge of the need to 
provide VA with information and evidence to support his claims.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its "duty 
to notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Board specifically 
notes that attempts were made to obtain the Veteran's Social 
Security Administration records; however, it was advised by the 
custodian of records that no records were available as they had 
been destroyed pursuant to Social Security Administration's 
retention policy.  See February 2009 letter from Social Security 
Administration.  The Veteran was notified of this and offered an 
opportunity to provide records to VA, and he has submitted some 
records from the Social Security Administration.  VA, therefore, 
has made every reasonable effort to obtain all records relevant 
to the Veteran's claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examination 
on his claim for service connection for a psychiatric disorder in 
January 2007 and September 2009 and for his claim for service 
connection for sinusitis in September 2009.  The Board notes that 
the Veteran's son has submitted statements in support of the 
Veteran's claims in which he attacks the adequacy of the VA 
examinations provided.  After considering his arguments, the 
Board finds there is no basis to find that any of the VA 
examinations provided to the Veteran are inadequate.  First, the 
Veteran's son argues that the VA examination reports fail to 
indicate that the examinations were conducted by a medical 
doctor.  However, a review of the examination reports 
demonstrates that the examiners' electronic signatures are 
followed by "MD" indicating that they are medical doctors.  
Consequently, this argument as to the adequacy of the VA 
examinations is not prevailing.  The Veteran's son also attacks 
the examiners on the basis that their findings are not consistent 
with the record.  The Board disagrees.  The reports of these 
examinations reflect that the examiners reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board, therefore, concludes that these 
examination reports are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 ; see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Sinusitis

In the present case, the Board finds that the competent and 
credible evidence of record fails to establish that the Veteran 
currently has a chronic disability diagnosed as sinusitis for 
which service connection may be granted.  The requirement for a 
current disability is satisfied when the claimant has a 
disability at the time a claim for service connection is filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

The Veteran filed his claim for service connection for sinusitis 
in December 2003.  A review of the medical evidence from December 
2003 forward fails to show any treatment for or diagnosis of 
sinusitis, especially chronic sinusitis.  Rather the evidence 
shows the Veteran is treated for allergic rhinitis, which is a 
completely different disorder despite the fact that it may have 
similar symptoms as sinusitis (e.g., nasal congestion and post 
nasal drip).  As the two disorders may have similar symptoms, the 
Veteran is not competent to establish a current diagnosis by his 
lay statements as such would require medical expertise and 
diagnostic testing in order for a correct diagnosis to be 
rendered.  Consequently, the Veteran's statements as to currently 
having sinusitis have no probative value.

Conversely, the medical evidence consisting of VA and private 
treatment records and the report of a VA examination conducted in 
September 2009 are highly probative as the diagnosis (or lack 
thereof) of sinusitis is clearly rendered by competent medical 
professionals and is credible as based upon the Veteran's 
treatment history as well as physical examination and diagnostic 
testing.    

Furthermore, the September 2009 VA examiner clearly found that 
there is no evidence of sinusitis at this time as shown by normal 
physical examination and normal paranasal sinuses noted on a 
recent MRI (magnetic resonance imaging) of the head.  Moreover, a 
March 2006 CT scan of the head showed the paranasal sinuses were 
well developed without significant mucosal thickening and a May 
2003 CT scan of the head failed to show any abnormalities of the 
sinuses.    

The Board acknowledges that it appears the Veteran was treated 
for sinusitis once in service in December 1952; however, he 
continued for another year in service without any additional 
treatment and no abnormality of the sinuses was reported or found 
at the time of the Veteran's separation examination.  
Consequently, the service treatment records fail to demonstrate 
that the Veteran had chronic sinusitis during service.  
Furthermore, the Board acknowledges that there are some very 
early (and very few) treatment records showing a diagnosis of 
sinusitis.  For example, an August 1980 medical statement from a 
private physician shows the Veteran was treated once that month 
for bilateral maxillary sinusitis.  There is, however, no record 
or indication of continuing treatment for chronic sinusitis.  In 
addition, VA treatment records show the Veteran had problems with 
his sinuses in early 1988 and underwent a septoplasty and nasal 
endoscopy in May 1988 due to a deviated septum and recurrent 
maxillary sinusitis.  However, the treatment records are not 
supportive of a diagnosis of recurrent maxillary sinusitis as 
they fail to show prior treatment for such a condition.  
Furthermore, the operative report itself demonstrates that there 
was no sinus disease present at the time of the surgery.  

As for the Veteran's contentions that his headaches are sinus-
related, the Board finds that the medical evidence is against 
such a finding.  VA treatment records clearly show treatment for 
headaches that have thought to be either migraines or tension 
related.  For example, in a September 2006 ENT progress note, the 
Veteran complained of frontal/occipital headaches for 50 years 
and nasal congestion despite the use of Flunisolide/Claritin.  
This treatment note sets forth the negative findings of the March 
2006 CT scan of any sinus disease.  The assessment was that the 
Veteran's headaches do not sound sinusitis in origin, especially 
since he has had them for 50 plus years.  Furthermore, the 
September 2009 VA examiner also found that the Veteran's reported 
headaches were not of sinus origin.  He stated that studies have 
been done on large populations of people seeing their primary 
care physician with complaints of "sinus headaches" that have 
showed that 60 percent of these headaches are migraine variants 
and that only approximately 5 percent of these patients have any 
evidence of sinus disease.  The examiner went on to state that 
the Veteran's headaches are not sinus related because there is no 
current evidence of sinusitis; however, he did have significant 
tenderness with palpation of the right temporomandibular joint 
and his history of having worse headaches in the morning suggest 
the possibility of TMJ syndrome or myofascial pain.  In addition, 
his complaints of nausea are suggestive of a possible migraine 
variant component to the headaches and his complaints of burning 
sensation with breathing on the right side of his nose may be 
neurologic in nature.  Finally, the examiner stated that the 
Veteran's post nasal "drainage" is most likely due to the 
Veteran's gastroesophageal reflux disease (GERD) for which he has 
been treated for by the ENT service at the VA in San Antonia with 
reports of having symptoms of post nasal drainage. 

Thus, the Board finds that the medical evidence of record fails 
to establish the presence of chronic sinusitis during the 
pendency of the Veteran's claim or even long before he filed his 
claim.  Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for sinusitis is denied because the 
medical evidence fails to establish the Veteran has a current 
disability for which service connection may be granted.  



New and Material Evidence to Reopen Claim for Service Connection 
for an Acquired Psychiatric Disorder

The Veteran has claimed service connection for depression.  The 
Board notes that it has broadened the Veteran's claim to one for 
service connection for a psychiatric disorder as discussed in the 
Introduction section to this decision.  The Veteran claims that 
his current psychiatric disorder is related to a psychiatric 
break he had when he was in service.  

In a rating decision issued in November 1957, the RO denied 
service connection for an acquired psychiatric disorder diagnosed 
as dissociative reaction on the basis that this was acute with no 
permanent residual.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis except 
by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c).  The Veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

The Veteran's current claim is one for service connection for 
depression.  However, the factual basis upon which his claim 
rests is the same with regard to the events in service.  
Consequently, the Board must find that the Veteran's current 
claim for service connection for depression, recharacterized as a 
claim for service connection for an acquired psychiatric 
disorder, is one to reopen as the Board may not revise the final 
November 1957 decision based upon the same factual basis.  See 
38 C.F.R. § 3.104(a).  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
claims to reopen filed on or after August 29, 2001, such as this 
one, "new" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence is 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last final denial of the claims 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received subsequent 
to the last final rating decision, March 2004 in the present 
case, is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Medical evidence received since November 1954 consists of VA 
treatment records from the early 1970s through 2009; statements 
from private psychiatrists dated in October 2006, May 2008 and 
August 2010; and report of VA examination conducted in September 
2009.  In addition, the Veteran appeared and testified at 
hearings in January 2007 and August 2008.  Finally, the Veteran's 
son has submitted statements in support of the Veteran's claim.

The Board finds that this evidence is both new and material as it 
goes to facts not previously established.  In other words, the 
evidence goes to establishing that the Veteran has a current 
psychiatric disorder, that the Veteran had a psychiatric disorder 
in service, and that there is a nexus relationship between his 
current psychiatric disorder and his military service.  In 
addition, this evidence raises a reasonable possibility of 
substantiating the claim.  Consequently, the Board finds that 
there is new and material evidence of record sufficient to reopen 
the Veteran's claim for service connection for an acquired 
psychiatric disorder.

Claim for Service Connection for an Acquired Psychiatric Disorder 
Manifested by Depression

The service records show that, beginning in August 1953, the 
Veteran had multiple incidents in which he acted incoherent and 
violent.  It was thought these incidents involved the use of 
alcohol.  The records indicate the Veteran had little to no 
recall of these incidents.  After the last incident on October 
17, 1953, the Veteran was hospitalized.  The initial diagnosis 
was mild agitated depressed state with moderate acute alcoholism; 
however, this was changed to "dissociative reaction, acute, 
moderately severe, transient; manifested by brief episode of 
irrational and combative behavior, associated with moderate 
alcohol intake."  An October 19, 1953, discharge note indicates 
that the history and clinical picture at the time of admission 
indicated that this was a dissociative reaction precipitated in 
part by alcohol in an individual predisposed to hysterical type 
of reaction, and another precipitating feature appeared to be 
concern about home.  
 
The Board also notes that the Veteran's service treatment records 
demonstrate that he was seen for multiple somatic complaints 
including complaints of chest pain (see treatment notes from 
August 17th and September 21st in 1953) and headaches (see 
treatment notes from October to December 1953).  A December 1, 
1953, neuropsychiatric note demonstrates that the psychiatrist's 
impression was psychogenic headaches in passive-dependent 
neurosis with hysterical features.

Thus, the service treatment records do show some type of 
psychiatric problem in service.  Because of these incidents, an 
insecurity fixation relating to his mistaken opinion that he was 
not accepted among the other airmen because of his inability to 
speak English fluently and his Mexican ancestry, and his 
temperament involving persecution aspects of paranoia and 
emotional instability, the Veteran's commander recommended that 
he be discharged for unsuitability, which occurred in January 
1954.  However, despite the problems noted in the service 
treatment records, the report of the Veteran's separation 
examination in January 1954 failed to identify any psychiatric 
abnormalities.  

Post service medical records from VA and non-VA medical care 
providers show that, during the mid-1970s, the Veteran received 
mental health treatment at VA.  These treatment records 
demonstrate that the Veteran had been seen for multiple somatic 
complaints without any physiological reason but having overtly 
neurotic symptoms such as depression.  A May 1975 treatment note 
indicates a diagnosis of situation reaction adulthood with 
moderate to severe depression.  A September 1976 psychiatry note 
indicates a diagnosis of hysterical neurosis mixed, with both 
dissociative and conversion features and with depressive elements 
as well.  He was discharged from psychiatry outpatient in May 
1977.  

In June 1977, he was seen in psychiatry triage for hysterical 
neurosis with alcohol intoxication.  A May 1979 private 
physician's statement indicates treatment for chronic depression 
with multiple somatic complaints.  A March 1983 neurosurgery note 
indicates the Veteran was assessed to have depression with 
somatization.  He was referred to Outpatient Psychiatry and 
underwent a consultation on March 22, 1983.  He had multiple 
somatic complaints, such as headache, neck pain, numbness of his 
arms, coldness of his legs, calf pain and dizzy spells.  He also 
complained about an inability to concentrate and difficulty with 
short term memory.  He minimized symptoms of depression and 
anxiety, but both were present.  He also minimized history of 
alcohol abuse.  After reviewing the Veteran's history, including 
psychiatric treatment, and conducting a mental status exam, the 
assessment was that the Veteran's symptoms seemed more compatible 
with depression in a hysterical personality.  A November 1983 RMS 
Clinic note indicates an assessment of chronic pain and 
depression.

Additional mental health treatment is not seen in the post 
service medical records until August 2005 when the Veteran 
underwent psychiatric evaluation due to a positive depression 
screen.  The assessment was depressive disorder, not otherwise 
specified.  Subsequent VA treatment records show the Veteran has 
continued to be treated for depressive symptoms since that time.

In support of his claim, the Veteran has submitted multiple 
statements from private physicians.  In a statement dated October 
24, 2006, Dr. H. S., a psychiatrist, stated that he had reviewed 
the Veteran's medical records and opined that the clinical 
symptoms of posttraumatic stress disorder and depression are most 
likely related to the accident he had in service.  This 
statement, however, fails to identify what accident Dr. H. S. is 
referring to or any other rationale for the opinion proffered.  
Conversely, in a letter dated August 20, 2008, Dr. H. S. stated 
that he had reviewed the Veteran's medical records from his 
military service in 1952 and 1953 and that his symptoms were 
consistent with major depression as he had suicidal ideations, 
suicidal gestures, attempting to jump out of a window, drinking 
excessively, and constantly getting into physical altercations 
where he suffered head trauma, lacerations, and a broken jaw.  
However, he stated that, should there be other medical records to 
be reviewed, these may be more definitive as to whether the 
Veteran's depression was military induced.  Essentially, Dr. H. 
S. failed to proffer a nexus opinion that the Veteran's current 
depression is related to the major depression he opined the 
Veteran had in service.

The Veteran underwent VA mental disorders examinations in January 
2007 and September 2009.  As a result of the January 2007 VA 
examination, the examiner diagnosed the Veteran to have an 
anxiety disorder and adjustment disorder with mixed anxiety and 
depressive features.  The examiner was requested to render an 
opinion as to whether it is at least as likely as not that the 
diagnosed depression noted while in France is the result of 
harassment because the Veteran was Mexican.  In providing the 
requested opinion, the examiner stated that it does not appear 
that this Veteran was discriminated against or harassed at any 
time because he was Mexican.  Rather his problems seem to stem 
from his desire to get out of the service, either through a 
hardship discharge or finally through a general discharge under 
honorable conditions.  The examiner also stated that much the 
Veteran's problems interacting with his fellow servicemen was as 
a consequence of his alcohol intake and there is no indication 
that he was harassed in any way, nor is there any report of his 
being harassed, nor is there a diagnosis of depression noted 
while he was in France.  He stated that, while the word 
depression was mentioned in the admission from October 1953, it 
should be noted that this was as a consequence of his alcohol use 
and that it cleared immediately without residual prior to his 
discharge from the hospital.  The Veteran was not followed up or 
treated for any kind of depression while he was in the service.  
Based on this evidence, the examiner stated that he did not 
believe that the Veteran's depression is caused by or is a result 
of his harassment or of the allegations of harassment while he 
was in France.

As a result of the September 2009 VA examination, the examiner 
diagnosed the Veteran to have depression, not otherwise 
specified.  The examiner opined that the Veteran's depression is 
not caused by or a result of active service.  The examiner stated 
that, although the Veteran suffers from depression, she did not 
see any relation of current depression to the two years he served 
in the military in the 1950s.  

In contrast, at the August 2010 hearing, the Veteran submitted 
the report of a disability examination conducted by Dr. R. J., a 
Clinical Professor of Psychiatry dated August 12, 2010.  The 
report indicates the Veteran's chief complaints were nightmares, 
flashback, anxiety, depression, panic, phobias, rage, anger, mood 
swings, suicidality and severe headaches.  The Veteran dated his 
symptoms to since he was in the Air Force in 1953.  He reported 
that his squadron with the 73rd Air Depo Wing was sent to France 
ahead of him because he did not have items in his duffel bag that 
were required.  He joined his squadron three months later after 
living in a tent at the base in France in freezing temperatures 
with no heat, snow piled high and only blankets to keep him warm 
because all his orders and papers were in command headquarters 
and he could not be sent to join his squadron until verification 
could be established that he belonged in the 73rd Air Depo Wing.  
He reported that, once with his squadron, he quickly learned that 
it was divided and filled with racial tension and turmoil, that 
he was the only Latino, and that he found himself the object of 
ridicule and harassment by both white and black Airmen throughout 
his stay in France.  He related that he shortly began to note 
resentment, anger, depression, anxiety, and rage within him.  The 
physician stated that this constellation of symptoms, along with 
somatic and dissociative features which developed later in his 
stay in France, have progressed and persisted to this day, and 
that these disorders are entrenched and have incapacitated him 
over the years.  The Veteran also reported an incident in 1953 
when he was beaten by his sergeant requiring emergency medical 
attention, and that his efforts to obtain justice through the 
chain of command were to no avail.  He claimed he was threatened 
with a Court Martial for assault on his sergeant.  His bitterness 
led to severe depression, panic and anxiety episodes that mounted 
in intensity and duration as the months passed and he began to 
self medicate with alcohol, which only served to compound his 
problems.  A series of dramatic dissociate disorders ensued in 
which he had to be subdued by six or more Airmen, placed in a 
straight jacket, and taken to a hospital and sedated.  The 
psychiatrist noted that the Veteran was discharged from the 
service with unfit for duty status secondary to passive-dependent 
and hysterical features.  He also noted that the Veteran has 
received a multitude of diagnoses since discharge including 
anxiety disorder, hysterical neurosis, conversion disorder, and 
dissociative disorder.

On mental status examination, the Veteran was noted to be an 
elderly male, appropriately dressed, very quiet, suspicious, 
guarded, and reluctant to elaborate and clarify his concerns and 
problems.  Depressed, anxious, irritable, angry, frightened, 
despairing and tearful moods were sustained throughout the 
interview.  Depressed facial features were noted as well as 
bitterness over his service experiences and unfair discharge.  
The emotions he expressed were commensurate and in keeping with 
the content of his story.  His speech was slow with frequent 
pauses, sighing and hesitancy.  No hallucinations, delusions or 
illusions were noted.  No flight of ideas, racing thoughts or 
ideas of reference were noted.  He was alert, oriented to place, 
person and time.  His concentration was impaired in that he could 
not subtract from 100 by 7's and he struggled to spell the word 
"world" backwards.  His long term and short term memory was 
intact but his immediate recall was impaired.  He had poor 
insight into his illness seeing himself as victimized by what 
happens to him and has little faith that justice will prevail.  
He was very negative about himself, views of others and 
expectations of the future.  

The psychiatrist diagnosed the Veteran to have major depressive 
disorder, recurrent, severe, without psychosis; panic disorder 
with agoraphobia; posttraumatic stress disorder (PTSD), chronic; 
dissociative disorder, not otherwise specified; and ethanol abuse 
disorder, in remission.  Under Discussions and Recommendations, 
the psychiatrist stated that the symptoms, behaviors and 
disorders outlined by the VA medical staff have been consistently 
present since 1953 and have progressed in intensity, duration and 
have rendered the patient totally disabled since 1975.  He also 
stated that the symptoms and behaviors of the Veteran have been 
substantiated by VA physicians over the years, as well as 
witnessed and verified by his spouse, siblings, children, friends 
and work associates.

After considering all the evidence, the Board finds that the 
evidence demonstrates that the Veteran has an acquired 
psychiatric disorder that at the present time is mostly 
manifested by depression as demonstrated by the most recent VA 
treatment records.  As for the diagnosis of PTSD given by Drs. H. 
S. and R. J., the Board finds that the evidence of record fails 
to establish sufficient verified stressors upon which to support 
such a diagnosis.  Moreover, the overwhelming evidence of record 
fails to establish that the Veteran has PTSD as the VA treatment 
records clearly show treatment for hysterical neurosis with 
conversion and depression and the September 2009 VA examination 
fails to demonstrate that the Veteran complained of any PTSD 
symptoms nor was a diagnosis of PTSD rendered.  Consequently, the 
Board cannot recognize a diagnosis of PTSD as the Veteran's 
current psychiatric disorder.  However, as there are multiple 
other valid diagnoses of record, the Board will simply categorize 
the Veteran's current psychiatric problems as an acquired 
psychiatric disorder manifested by depression.

As the Board has found that the Veteran has a current disability 
and had some type of psychiatric problem in service, the only 
remaining question is whether the current disability is related 
to the problems in service.  In considering all the evidence, the 
Board finds that there is no clear answer to this question as 
there are opposing medical opinions, none of which are completely 
adequate.  The October 2006 opinion by Dr. H. S. and the 
September 2009 VA examiner's opinion are inadequate because they 
fail to provide adequate reasoning for their opinions rendered.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion that contributes probative value to a medical 
opinion.).  The failure to either provide a rationale at all or 
to provide a fully articulated rationale diminishes the probative 
value of these medical opinions.

Furthermore, the August 2010 opinion by Dr. R. J. is not fully 
adequate because the statements from the Veteran relied upon are 
not supported by the record.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (The Board may disregard a medical opinion 
that is based on facts provided by a veteran that have been found 
to be inaccurate or in contradiction with the facts of record.).  
There is nothing in the record that indicates that the Veteran 
was harassed because of his heritage.  In fact, the letter from 
his commander recommending discharge due to unsuitability states 
that the Veteran had a "mistaken" belief that he was not 
accepted by the other Airmen because of his Mexican ancestry.  
Furthermore, although the service records do show the Veteran was 
treated for injuries received in a fight in August 1953, there is 
no evidence that he was assaulted by his sergeant or that he was 
threatened with Court Martial because of assaulting his sergeant.  
In fact, the record shows that this fight was actually initiated 
by the Veteran with another Airman in his sleeping quarters.  
Moreover, despite the events recorded in the service records, he 
was never subjected to Court Martial, but was initially 
restricted to based and finally reduced in rank under Article 15 
of the Uniform Code of Military Justice after the last incident 
in October 1953.  Finally, the Board does not discount that the 
Veteran may have been subjected to teasing or even ridicule 
because of his Mexican ancestry; however, the record is simply 
not sufficient to establish that it rose to the level of 
harassment.  As the factual history upon which this opinion is 
based on is at question, the probative value of this opinion is 
lessened.

As for the January 2007 VA examiner's opinion that the Veteran 
did not have depression in service and his current depression is 
not related to service, although supported by a fully articulated 
rationale, the opinion fails to address the fact that the Veteran 
was noted to have hysterical tendencies (also that the Veteran 
was predisposed to hysterical type of reactions) in service and 
was diagnosed and treated for hysterical neurosis in the mid 
1970s.  Furthermore, the examiner failed to account for the 
Veteran's report of a continuity of symptoms of depression and 
anxiety since service.  Consequently, the Board also finds that 
the probative value of this opinion is lessened by these defects.

Finally, the Board notes that the August 2008 statement from Dr. 
H. S. simply does not provide a medical nexus opinion.  
Consequently, it is of no probative value as to the issue of a 
nexus between the Veteran's current psychiatric disorder 
manifested by depression and his military service.

Consequently, the Board finds that none of the medical opinions 
provided are more probative or persuasive than any other.  The 
evidence is, therefore, in equipoise as to whether the Veteran's 
current acquired psychiatric disorder manifested by depression is 
related to his military service.  The evidence being in 
equipoise, the benefit of the doubt is resolved in the Veteran's 
favor.  As a result, the Board concludes that service connection 
for an acquired psychiatric disorder manifested by depression 
must be granted.

ORDER

Entitlement to service connection for sinusitis is denied.

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.

Entitlement to service connection for an acquired psychiatric 
disorder manifested by depression is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


